Per Curiam.
This action involved a dispute between two contractors concerning work, labor and services alleged to have been performed by one for the other on a project of the Federal government.
The court below excluded testimony of an employee of the department supervising the work which would have been material to the issues involved. The testimony related solely to the physical facts in connection with the work. While Federal officers may refuse to divulge information obtained officially if there are departmental regulations so providing (Matter of Huttman, 70 Fed. 699), no such regulation has been called to our attention here.
Judgment reversed and a new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Callahan, Frankenthaler and Shientag, JJ.